DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16, 27-30 are presented for examination and Applicant has canceled claims 17-22 and added new claims 27-30.

Information Disclosure Statement
IDS submitted on 5/16/2022 is not considered because English translation is not provided with the NPL.  Applicant is suggested to provide English translation. 

Response to Arguments
	101 Rejection
	With respect to applicant’s argument that claims 1-16 and 27-30 are not directed to abstract idea and the added limitations “terminal displaying a first screen, receives a user operation on the first screen, after determining that the user operation is a preset operation, receive a service request of a recommendation application and display a second screen different from the first screen” cannot be performed in human mind. Examiner cites that the above cited limitations are extra solution activities.
	The added limitations,  “displaying, by a terminal, a first screen”, “after determining that the user operation is a preset operation, receiving, by the terminal, a service request…”, “displaying, by the terminal, second screen comprising at least one icon…wherein the second screen is different from the first screen” are insignificant extra solution activity of mental process “predicting, by the terminal and based on…that is located in the terminal” and therefore, does not amount to significantly more than the abstract idea and integration to a practical application or an improvement to technology.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware “a terminal’, “touch screen”, “first/second screen”, “processors”, “storages”, “recommendation engine” “recommendation application’, “data collection module” to receive, invoke and display, hence does not add anything significant to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

	102 Rejection
With respect to Applicant’s argument that Colson does not teach “displaying, by a terminal, a first screen”, Examiner respectfully disagrees. Colson teaches in fig. 2, [0022], that a screen is displayed to the user and that is the first screen.  
With respect to Applicant’s argument that Colson does not teach “receiving, by the terminal, a user operation on the first screen”, Examiner respectfully disagrees.  Colson teaches in fig. 2, [0022], selecting an item from the display screen is the first operation.
	With respect to added limitation “after determining that the user operation is a preset operation, receiving, by the terminal, a service request of a recommendation application, a second screen and wherein the second screen is different from the first screen” is rejected by new reference Lee.

	In the interest of compact prosecution, Examiner suggests that Applicant focus claim amendments and arguments on other aspects. Examiner would suggest that Applicant focus on the process of receiving, generating and returning results by the algorithm platform as described in fig. 5, paragraphs [0087-0089] and the process of receiving a service request and how the serviced request is processed as described in fig. 8 and specification paragraphs [0120-0124].  Examiner is available for an interview at the number below to discuss this option or other avenues at Applicant's convenience.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16, 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The invention is directed to predicting recommendation items/products for a user based on users data and an algorithm and displaying items/products in multiple screens.

Independent claims 1, 9 recites limitations of “predicting... based on the at least one algorithm and user data of the terminal, at least one service currently required by a user of the terminal... wherein the user data... located in the terminal’ as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of generic computer components. That is, other than reciting “a terminal’, “touch screen”, “first screen/second screen” “processors”, “storages”, “recommendation engine” “recommendation application’, “data collection module” in the limitations cited above could be performed by a human mind (e.g. human mind can perform prediction of which items/products users will likely to like/buy by using users data and using an algorithm), with possible aid of paper & pen, see Appendix 71 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a Slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation’.
This judicial exception is not integrated into a practical application. In particular, the claims 1, 9 recite the additional elements: “displaying, a first screen”, “receiving, by the terminal, a user operation on the first screen”, “after determining that the operation is a preset operation, a service request...a configuration file..portfolio information...the recommendation application is comprised in the terminal’; “invoking...one algorithm from an algorithm library...the portfolio information”; “displaying.....one icon corresponding to the at least one service” these are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Claims 1, 9 recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware “a terminal”, “touch screen”, “first/second screen”, “processors”, “storages”, “recommendation engine” “recommendation application”, “data collection module” to receive, invoke and display, hence does not add anything significant to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 depends from claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of “mental process”. Claim 2 describes receiving a selection and displaying and item which are extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claim 3 depends from claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of “mental process”. Claim 3 describes receiving touch operation which is extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claims 4 and 12 depend respectively from claims 1 and 9 and includes all the limitations of claims 1 and 9. Therefore, claims 4 and 12 recites the same abstract idea of “mental process’. Claims 4, 12 describes opening the application and displaying one icon which is extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claims 5, 13 depend respectively from claims 1, 9 and includes all the limitations of claims 1, 9. Therefore, claims 5, 13 recites the same abstract idea of “mental process”. Claims 5, 13 describes multiple data types and multiple bases to store data which is extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claims 6, 14 depend respectively from claims 1, 9 and includes all the limitations of claims 1, 9. Therefore, claims 6, 14 recites the same abstract idea of “mental process”. Claims 6, 14 describes multiple types of algorithms which is extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claims 7, 15 depend respectively from claims 1, 9 and includes all the limitations of claims 1, 9. Therefore, claims 7, 15 recites the same abstract idea of “mental process”. Claims 7, 15 describes multiple types of algorithms which is extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claims 8, 16 depend respectively from claims 1, 9 and includes all the limitations of claims 1, 9, 23. Therefore, claims 8, 16 recites the same abstract idea of “mental process’. Claims 8, 16 describes multiple types of data/algorithms which is extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claim 10 depends from claim 9 and includes all the limitations of claim 9. Therefore, claim 9 recites the same abstract idea of “mental process’. Claim 10 describes selecting an icon and displaying the selection which is extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claim 11 depends from claim 9 and includes all the limitations of claim 9. Therefore, claim 9 recites the same abstract idea of “mental process”. Claim 11 describes opening the application which is extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claims 27, 29 depend from claims 1 and 9 and includes all the limitations of claims 1 and 9. Therefore, claims 27, 29 recites the same abstract idea of “mental process”. Claims 27, 29 describes first screen includes a home screen which is extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claims 28, 30 depend from claims 1 and 9 and includes all the limitations of claims 1 and 9. Therefore, claims 28, 30 recites the same abstract idea of “mental process”. Claims 28, 30 describes what is a preset operation i.e. swiping, leftward, swiping downward, swiping upward which is extra solution activity. Therefore, does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-12, 14, 16, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (US 2016/0292769) and in view of Lee et al. (US 2016/0054867).

With respect to claim 1, Colson teaches a recommendation method, comprising ([0010]; examiner’s note: recommendation engine includes a method): 
displaying, by a terminal, a first screen (fig. 2, [0022]; examiner’s note: the screen displayed in fig.2 is a first screen);
receiving, by the terminal, a user operation on the first screen (fig. 2, [0022]; examiner’s note: examiner’s note: users selection of a product is a user operation in fig. 2. Website (first screen));
after determining that the user operation is a preset operation, receiving, by the terminal (fig. 2, [0022]; examiner’s note: in response (after determining) to users selections (preset operation) of a button, the user is displayed with specific service. i.e. if the user selects a “tops” button the only tops would be displayed.  Selecting specific buttons and displaying results according to the selected buttons are preset operations), a service request of a recommendation application (fig.1, [0010]; examiner’s note: the recommendation engine receives requests to recommend products and the recommendation is displayed in a user interface (recommendation application) as shown in fig. 2, [0022]; a computer which has the recommendation engine and recommendation application is the terminal), wherein the service request comprises a configuration file, wherein the configuration file comprises at least an algorithm parameter and portfolio information that is used to identify an algorithm portfolio structure ([0010, 0011]; examiner’s note: client attributes (portfolio information) and client feedback/coverage feedback (algorithm parameter because feedback information modifies the algorithm) are provided to the recommendation engine to identify recommendation algorithm (algorithm portfolio structure) to provide recommendation to the user), and wherein the recommendation application is comprised in the terminal (fig. 1, [0010, 0043, 0044]; examiner’s note: the computer which receives the request for recommendation is the terminal and the user interface (recommendation application) is inside the computer); 
invoking at least one algorithm from an algorithm library of the terminal based on the algorithm parameter and the portfolio information ([0011]; examiner’s note: the recommendation algorithm database (algorithm library) determine (invoke) recommendation based on feedback/client information (portfolio information) and recommendation algorithm provided by the algorithm modifier (algorithm modifier)); 
predicting, based on the at least one algorithm and user data of the terminal, at least one service currently required by a user of the terminal ([0010, 0011]; examiner’s note: recommending (predicting) an item/product (service) by using the recommendation algorithm and client information), wherein the user data of the terminal is stored in a personal database that is located in the terminal ([0010; examiner’s note: the client information (user database) is stored in a client database (personal database)); and 
displaying, by using the touchscreen, at least one icon corresponding to the at least one service (fig. 2, [0024]; examiner’s note: the recommended information is displayed and the display can be in the touch screen environment as described in para. [0045] and the display of the items (service) represented by an icon).
Colson does not explicitly teach after determining that the user operation is a preset operation, receiving by the terminal, a service request; a second screen comprising at least one icon corresponding to the at least one service, wherein the second screen is different from the first screen.
Colson teaches a first screen comprising receiving, a user operation ([0024]; selecting one icon), one icon corresponding to the at least one service (fig. 2, [0024]; examiner’s note: the recommended information is displayed and the display can be in the touch screen environment as described in para. [0045] and the display of the items (service) represented by an icon) but does not explicitly teach after determining that the user’s operation is a preset operation, receiving a service request and displaying icons in a second screen and first screen and second screen are two different screens.
However, Lee teaches after determining that the user operation is a preset operation, receiving by the terminal, a service request ([0081]; examiner’s note: after the flicking and dragging (preset operation) of an icon, the application associated with the icon is displayed); a second screen comprising at least one icon corresponding to the at least one service, wherein the second screen is different from the first screen (fig. 13, 14, [0090, 0131-0134]; examiner’s note: flick gestures from user displays other screens (second screen) with recommendations and fig. 7 displays icons).  One of ordinary skill in the art would recognize in response to determining that the users action is a preset operation the recommendation system will receiving a request for a service and displaying recommendation in a second screen of Lee would be incorporated with Colson’s personalized receive a request after determining a preset operation form user recommending and displaying results in a second screen.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date to implement the features such as after determining a preset operation to receive a request and to display results in a second screen of Lee into the recommendation system of Colson to detect a user’s preset operation and in response to that display results in a separate screen.  The motivation would be to receive request to a service after determining that the user select a preset operation to have results to have faster and easier navigation for the users and also to have detailed view of the results and also to navigate faster.

With respect to claim 2, Colson and Lee in combination teach the method according to claim 1, Colson further teaches wherein after the displaying, by the terminal, at least one icon corresponding to the at least one service (fig. 2, [0010, 0011]; examiner’s note: each item (service is represented by an icon) is repented by an icon as shown in fig. 2 and the computer (terminal) displays the information in the user interface), the method further comprises: 
receiving, by the terminal, a selection operation on a first icon, wherein the first icon is one of the at least one icon ([0022]; examiner’s note: clicking/selecting an thumbnail corresponding to an item by using the computer (terminal) and clicking an item is the first icon from plurality of icons); 
and displaying, by the terminal and based on the selection operation, an operation interface of a service corresponding to the first icon ([0022]; examiner’s note: additional information (operation service) regarding the clicked icon (selection operation) can be presented on the interface (display) by the computer (terminal)).
Lee further teaches the second screen and a third screen (fig. 13, 14, [0090, 0131-0134]; examiner’s note: flick gestures from user displays other screens (second screen and third screens) with recommendations).

With respect to claim 3, Colson and Lee in combination teach the method according to claim 1, Colson further teaches wherein the user operation is used to open the recommendation application ([0024, 0034], fig. 2; examiner’s note: the recommendation is displayed to the user, the application won't display until its activated (open) by the user; paragraph [0045] describes that user can input information by touch screen).

With respect to claim 4, Colson and Lee in combination teach the method according to claim 1, Colson further teaches by the terminal, at least one icon corresponding to the at least one service comprises: opening, by the terminal, the recommendation application ([0024, 0034], fig. 2; examiner’s note: the recommendation is displayed to the user, the application won't display until its activated (open) by the user; paragraph [0045] describes that user can input information by touch screen);
wherein the displaying, and displaying the at least one icon corresponding to the at least one service (fig. 2, [0022]; examiner’s note: the icon of product (service) is displayed).
Lee teaches the second screen (fig. 13, 14, [0090, 0131-0134]; examiner’s note: flick gestures from user displays other screens (second screen and third screens) with recommendations).

With respect to claim 6, Colson and Lee in combination teach the method according to claim 1, Colson further teaches wherein the algorithm library comprises at least one algorithm module, and wherein each algorithm module comprises at least one algorithm ([0011]; examiner’s note: the algorithm database (algorithm library) includes an algorithm module to identify an algorithm).

With respect to claim 8, Colson and Lee in combination teach the method according to claim 1, Colson further teaches wherein the algorithm parameter comprises at least one of the following: an algorithm identifier, a dependency algorithm identifier, an input parameter of an algorithm, a data input format of the algorithm, a data output format of the algorithm, an incremental parameter, or a model parameter of the algorithm ([0010]; examiner’s note: the feedback data (input algorithm parameter) to modify the algorithm).

Claim 9 encompasses the same basis of rejection of claim 1, in additions of a touch screen (Colson, [0045]), one or more processors ([0050]), one or more storages ([0043]), one or more computer programs ([0043]) and displaying, by using the touch screen, a first screen ([0022, 0045]; examiner’s note: the user can select a screen by using a touch screen device).  Therefore, claim 9 is rejected on the same basis of rejection of claim 1.

With respect to claim 10, Colson and Lee in combination teach the terminal according to claim 9, Colson further teaches wherein the operations further comprise: after displaying, by using the touchscreen, the at least one icon corresponding to the at least one service, receiving a selection operation on a first icon, wherein the first icon is one of the at least one icon (fig. 2, [0010, 0011]; examiner’s note: each item (service is represented by an icon) is repented by an icon as shown in fig. 2 and the computer (terminal) displays the information in the user interface); 
and displaying, based on the selection operation by using the touchscreen, an operation interface of a service corresponding to the first icon ([0022]; examiner’s note: clicking/selecting an thumbnail corresponding to an item by using the computer (terminal) and clicking an item is the first icon from plurality of icons, para. [0045] teaches a touch screen which can be used by the user to navigate the interface).
Lee teaches a second screen and a third screen (fig. 13, 14, [0134]; examiner’s note: the multiple screens (second screen and third screen)).

With respect to claim 11, Colson and Lee in combination teach the terminal according to claim 1, Colson further teaches wherein the user operation is used to open the recommendation application ([0024, 0034], fig. 2; examiner’s note: the recommendation is displayed to the user, the application won't display until its activated (open) before by the user; paragraph [0045] describes that user can input information by touch screen).

Claim 12 is rejected on the same basis of rejection of claim 4.
Claim 14 is rejected on the same basis of rejection of claim 6.
Claim 16 is rejected on the same basis of rejection of claim 8.

With respect to claim 27, Colson and Lee in combination teach the method according to claim 1, Lee further teaches wherein the first screen includes a home screen (fig. 5, [0019]; examiner’s note: the home screen is the first screen). One of ordinary skill in the art would recognize that home screen of Lee would be incorporated with Colson’s personalized recommendation engine to have a home screen.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date to implement home screen of Lee into the recommendation system of Colson to have to home screen, from which a user is able to access particular functions.  The motivation would be to have a robust system where the user can access particular function to process a request.

With respect to claim 28, Colson and Lee in combination teach the method according to claim 1, Lee further teaches wherein the preset operation includes swiping leftward, swiping downward, or swiping upward ([0134]; examiner’s note: the swipe down operation).
One of ordinary skill in the art would recognize that swapping functions of Lee would be incorporated with Colson’s personalized recommendation engine to have an efficient system.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date to implement swiping functions of Lee into the recommendation system of Colson to have to downward swiping functions, from which a user is able to access particular functions.  The motivation would be to have a robust system where the user can navigate a webpage faster. 
Claim 29 is rejected on the same basis of rejection of claim 27.
Claim 30 is rejected on the same basis of rejection of claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (US 2016/0292769) and in view of Lee (US 2016/0054867) and in view of Crafts Jr. et. al. (US 2017/0124263).

With respect to claim 5, Colson and Lee in combination teach the method according to claim 1, Colson further teaches wherein the personal database comprises a raw database (fig. 1, [0010]; examiner’s note: the client information (raw database) database stores the client information), a personal knowledge base, and a rule base; 
wherein the raw database is used to store personalized data that is of the user of the terminal and that is collected by the terminal (fig. 1, [0010]; examiner’s note: the client database (raw database) stores client data that is collected by the computer (terminal)); 
to store a personal label of the user obtained after the terminal analyzes the personalized data ([0013, 0022, 0029]; examiner’s note: users personal behavior i.e. preppy, bohemian are users personal label extracted from users attributes and feedback (personalized data).  Fig. 1, [0013]) client database stores personalized data); 
to store a behavior rule (([0022, 00029]; examiner’s note: the purchase preference (behavior rule), fig. 1, [0013] are stored in to the client database); 
and wherein the user data comprises the personalized data ([0010]; examiner’s note: feedback information is personalized data), the personal label ([0013, 0016]; examiner’s note: users style preppy, casual, bohemian are personal label), and the behavior rule ([0022, 00029]; examiner’s note: the purchase preference (behavior rule)).
Colson and Lee in combination do not explicitly teach a personal knowledge base, a rule base; wherein the personal knowledge base is used to store a personal label; wherein the rule base is used to store behavior rule. Colson teaches client database to store client information i.e. personal label, behavior rule, personal label but does not explicitly teach storing personal label data into a knowledge base and storing behavior rule into a rule base.
However, Crafts teaches personal knowledge base ([0029]; examiner’s note: knowledge base stores patients (personal data)), rule base ([0041]; examiner’s note: rule base stores rules). One of ordinary skill in the art would recognize that knowledge base and rule base datastore of Crafts to store personal label and behavior rules of Colson/Lee to have datastores which stores specific data separately to find the data faster.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date to implement knowledge base and rule base of Crafts into the recommendation system of Colson/Lee to store different types of data into different bases. The motivation would be to organize data in an efficient way and also to find data faster.

With respect to claim 7, Colson and Lee in combination teach the method according to claim 6, but does not explicitly teach wherein the algorithm library comprises at least one of the following algorithm modules: an optimization algorithm module, a regression analysis module, a dimensionality reduction algorithm module, a classification algorithm module, a clustering algorithm module, or a deep learning module.
Colson teaches multiple types of algorithm i.e. recommendation algorithm ([0030]), but does not explicitly teach wherein the algorithm library comprises at least one of the following algorithm modules: an optimization algorithm module, a regression analysis module, a dimensionality reduction algorithm module, a classification algorithm module, a clustering algorithm module, or a deep learning module.  
However, Crafts teaches wherein the algorithm library comprises at least one of the following algorithm modules: an optimization algorithm module, a regression analysis module, a dimensionality reduction algorithm module, a classification algorithm module, a clustering algorithm module, or a deep learning module ([0032]; examiner’s note: the regression models). One of ordinary skill in the art would recognize that regression models of Crafts would make the recommendation engine of Colson/Lee to give faster and better recommendation using the regression models.
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date to implement regression analysis module of Crafts into the recommendation system of Colson/Lee to have an efficient system. The motivation would be to user regression analysis module to give faster and more accurate recommendations to user which will save time of a user.
Claim 13 is rejected on the same basis of rejection of claim 5.
Claim 15 is rejected on the same basis of rejection of claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159 
/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159